Per Curiam.
Defendant was convicted of perjury* after trial. This Court on appeal in People v. Kennedy (1968), 9 Mich App 346, quashed the information for failure of the preliminary examination to establish one of the essential elements of the crime charged. The matter was not remanded to the trial court.
Subsequently, the people moved the trial court to remand the cause to the magistrate for further examination and the motion was granted. This appeal from order granting the motion to remand raises the following question:
“Did the trial court have jurisdiction to remand the cause for further examination after the Court of Appeals had set aside the conviction and quashed the information?”
Although GrCR 1963, 802.1, and Hoffman v. Security Trust Company of Detroit (1931), 256 Mich 383, are authority for the rule that perfection of an appeal vests jurisdiction in the appellate court, this does not answer the next question presented here of what happens to a cause when the appellate court has entered its decision reversing the lower court.
It is the opinion of this Court that in the absence of affirmative steps taken to revest jurisdiction in the lower court, such jurisdiction does not again attach. In the absence of an order remanding the instant case to the trial court, it had no jurisdiction to take further steps in the cause.
Reversed.
Fitzgerald, P. J., and R. B. Burns and Robinson, JJ., concurred.

 OL 1948, § 750.422 (Stat Ann 1954 Rev § 28.664).